Citation Nr: 1528061	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-06 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to VA death pension benefits.

2.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel



INTRODUCTION

The Veteran served in the Philippine Scouts from August 1946 to May 1949, and died in October 1959.  The appellant is the Veteran's widow.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran did not possess the requisite service to allow his surviving spouse to qualify for VA nonservice-connected death pension benefits.

2.  A January 1960 rating decision denied the claim of entitlement to service connection for the cause of the Veteran's death, the decision was not appealed, and no new and material evidence was submitted within the appeal period.

3.  Evidence received since the January 1960 rating decision is new, relates to an unestablished fact necessary to grant the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for the cause of the Veteran's death.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to VA death pension benefits have not been met.  
38 U.S.C.A. §§ 101, 107 (West 2014); 38 C.F.R. §§ 3.1, 3.3, 3.40, 3.41, 3.203 (2014).

2.  The January 1960 rating decision is final.  38 U.S.C.A. § 4005(b) (1958); 38 C.F.R. § 3.104 (1956, Supp. 1960); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  With regard to the issue of entitlement to VA death pension benefits, VA's duties to assist and notify have been considered in this case.  However, as it is the law, and not the facts, that are dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certifications of service are binding on VA, the Board's review is limited to interpreting the pertinent law and regulations.  With regard to the VA death pension issue, the law is dispositive, and basic legal entitlement to VA death pension benefits is precluded based upon the Veteran's lack of qualified service.  Additionally, in this decision, the Board grants the claim to reopen the previously denied claim for service connection for the cause of the Veteran's death.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to that issue.

VA Death Pension Benefits

In order to qualify for the nonservice-connected death pension, the appellant must establish that the Veteran had qualifying service.  Controlling statutory law provides that only certain military service is considered qualifying service for such benefits. 

The term veteran means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. 3.1(d).  The term veteran of any war means any veteran who served in the active military, naval or air service during a period of war.  
38 C.F.R. 3.1(e). 

Service in the Philippine Scouts in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  A Philippine Veteran is limited by law to the award of a narrowly defined set of benefits.  Service as a Philippine Scout is included for pension, compensation, dependency and indemnity compensation, and burial allowances, except for those inducted between October 6, 1945, and June 30, 1947, inclusive, which are included for compensation benefits, but not for pension benefits.  38 U.S.C.A. § 107(b); 38 C.F.R. § 3.40(a), (b).  Service prior to July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines in the service of the Armed Forces of the United States, also referred to as the USAFFE, including recognized guerilla service, is qualifying service for compensation, dependency and indemnity compensation, and burial allowance. However, it is not qualifying service for VA pension benefits.  38 U.S.C.A. §§ 107, 1521 (West 2014); 38 C.F.R. §§ 3.40, 3.41.  Recognized guerrilla service and reenlistments of Philippine Scouts in the Regular Army from October 6, 1945 to June 30, 1947 are also not included for pension benefits.  See 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.7(p), 3.40(b) and (d), 3.203 (2014). 

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or an original Certificate of Discharge, without verification by the service department.  VA may accept such evidence if it is issued by the service department and includes the needed information as to length, time and character of service and VA finds that it is genuine and includes accurate information.  If the evidence the claimant submits does not meet these requirements, VA shall request verification of service from the service department. 38 C.F.R. § 3.203.  The findings of the service department are binding on VA for the purpose of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992) (NRPC verification is binding on VA such that VA has no authority to change or amend the finding).  VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the U.S. Armed Forces.  Id.   

The claims file includes certification from the service department that the Veteran served with the Philippine Scouts from August 1946 to May 1949.  In this case, while the Veteran served during wartime, his service in the Philippine Scouts does not qualify the appellant for nonservice-connected pension benefits.  See 38 C.F.R. §§ 3.40, 3.41. 

Where the service department records fail to show threshold eligibility, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the Veteran's service does not meet the criteria described, the appellant does not meet the basic eligibility requirements for nonservice-connected death pension, and the claim must be denied based upon a lack of entitlement under the law.

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA. 
38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

Here, the appellant did not submit any new and material evidence within the year following the January 1960 rating decision, nor did she file a timely appeal to the January 1960 rating decision.  Therefore, it is final.  38 U.S.C.A. § 4005(b) (1958); 38 C.F.R. § 3.104 (1956, Supp. 1960); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In an April 2013 rating decision, the RO did not reopen the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  Although the RO found that new and material evidence had not been submitted to reopen the Veteran's claim, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Here, the basis for the January 1960 denial was the RO's finding that the Veteran's service-connected right elbow disability was not a factor in his death.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the January 1960 rating decision that addresses this basis or provides another theory of entitlement.

The evidence of record in January 1960 consisted of the Veteran's service treatment records, death certificate, and lay evidence.  The death certificate of record in January 1960 listed the Veteran's causes of death as coronary thrombosis and hypertensive vascular diseases.  However, in March 2014, the appellant submitted a different death certificate which lists the Veteran's cause of death as "special screening for other conditions."  Additionally, in a December 2012 statement, she reported that she was told by the Veteran's treating physician that the Veteran's service-connected right elbow disability was the main contributory cause of the Veteran's death.  This evidence is new in that it was not of record in January 1960, and it is material in that it addresses the missing element of the claim, that is, a connection between a service-connected disability and the Veteran's death.  Thus, it raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, the Board finds that new and material evidence sufficient to reopen the claim of entitlement to service connection for the cause of the Veteran's death has been received, and the claim, to this extent only, is granted.  See Justus, 3 Vet. App. at 512-13.


ORDER

Entitlement to VA death pension benefits is denied.

New and material evidence having been received, the claim of entitlement to service connection for the cause of the Veteran's death is reopened, and to that extent the appeal is granted.


REMAND

Generally, when the Board reopens a claim that the RO did not, the case must be remanded for RO consideration.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  The RO did not reopen the Veteran's claim for service connection for the cause of the Veteran's death; thus, as the Board herein reopened the claim, the issue should be remanded for the RO to contemplate the claim on the merits.  

Accordingly, the case is REMANDED for the following action:

Adjudicate the issue of entitlement to service connection for the cause of the Veteran's death on the merits.  If the benefit sought remains denied, provide a supplemental statement of the case to the appellant, and return the appeal to the Board for appellate review, after the appellant has had an adequate opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


